DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Applicant’s preliminary amendment filed December 10, 2019, has been entered.  After entry of the preliminary amendment, claims 1-9 and 11-21 are pending in the application; of these, claims 1, 11, and 17 are independent.  All of the currently pending claims have been examined in the present Office action.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the chute of the transportation device (as recited, for example, in claim 1, line 11), the coal blocking plate (as recited, for example, in claim 11, line 26), the belt conveyor of the transportation device (as recited, for example, in claim 11, line 28), the spray dust reducing devices (as recited, for example, in claim 11, lines 29-30) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the outset, the Examiner notes that the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The Examiner has attempted to point out below as many individual instances of indefinite language as reasonably possible.  Applicant should, however, carefully review all of the claim language and 
In lines 9-10 of claim 1, “the transportation mechanism” lacks proper antecedent basis in the claims.
Claim 7 recites that the roof bolt support device comprises “two horizontally telescopic arms, two roof bolters and one middle roof bolter”.  This is confusing because it is not clear whether these are intended to be in addition to the “horizontally telescopic arm”, the “roof bolter”, and the “middle roof bolter” previously recited (in lines 13-15 of claim 1) or whether the recitation in claim 7 is intended to include the previously recited items.
Claim 9 recites that the side bolt support device comprises “two stand column slides and two rib bolters”.  This is confusing because it is not clear whether these are intended to be in addition to the “stand column slide” and the “rib bolter” previously recited (in lines 19-20 of claim 1) or whether the recitation in claim 9 is intended to include the previously recited items.
In lines 9-10 of claim 11, “the transportation mechanism” lacks proper antecedent basis in the claims.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “coal mine” in claim 11 (line 22) is used by the claim to mean “mined coal,” while the accepted meaning is “an excavation in the earth for extracting coal”  The term is indefinite because the specification does not clearly redefine the term.
In lines 24-25 of claim 11 and in lines 29-30 of claim 17, the recitation  “buffering an instantaneous large volume of coal generated when coal gangue is cut for the excavating-by the excavating-anchoring machine and not for it).
In claim 11, lines 26-28, the recitation “a discharge port at a rear end of the transportation device cooperates with a receiving port of a belt conveyor of the transportation device” is confusing.  Since the discharge port is recited as being at the rear end of the transportation device (i.e., at the most downstream location of the transportation device 8), it is not clear how the discharge port can cooperate with a receiving port of a belt conveyor of the transportation device (if the belt conveyor and its receiving port are part of the transportation device, as recited, then the receiving port must be located upstream of the discharge port).
Claim 14 recites that the roof bolt support device comprises “two horizontally telescopic arms, two roof bolters and one middle roof bolter”.  This is confusing because it is not clear whether these are intended to be in addition to the “horizontally telescopic arm”, the “roof bolter”, and the “middle roof bolter” previously recited (in lines 13-14 of claim 11) or whether the recitation in claim 14 is intended to include the previously recited items.
In claims 16 and 21, the recitation “one or more groups of drilling mechanisms, which are disposed on a front and rear portions of a machine body respectively” is vague and confusing.  It is not clear whether this means a group on the front and a second group on the rear or some other type of grouping.  It is further not clear whether the “two stand column slides and two rib bolters” recited as being in each group are intended to be in addition to the “stand column slide” and the “rib bolter” previously recited (in claims 11 and 17, respectively) or whether the recitations in claims 16 and 21 are intended to include the previously recited items
In line 7 of claim 17, “the chassis” lacks proper antecedent basis in the claims.

In lines 15-16 of claim 17, it is not clear what is “perpendicular to the traveling direction of the traveling mechanism” (i.e., is it the horizontally telescopic arm or the working platform that is perpendicular to the traveling direction?).
In claim 17, lines 31-33, the recitation “a discharge port at a rear end of the transportation device cooperates with a receiving port of a belt conveyor of the transportation device” is confusing.  Since the discharge port is recited as being at the rear end of the transportation device (i.e., at the most downstream location of the transportation device 8), it is not clear how the discharge port can cooperate with a receiving port of a belt conveyor of the transportation device (if the belt conveyor and its receiving port are part of the transportation device, as recited, then the receiving port must be located upstream of the discharge port).
Claim 19 recites that the roof bolt support device comprises “two horizontally telescopic arms, two roof bolters and one middle roof bolter”.  This is confusing because it is not clear whether these are intended to be in addition to the “horizontally telescopic arm”, the “roof bolter”, and the “middle roof bolter” previously recited (in lines 13-14 of claim 17) or whether the recitation in claim 19 is intended to include the previously recited items.

Claim Interpretation
6.	The claim term “telescopic pedal” (as recited in claims 5, 13, and 18) is interpreted, in view of applicant’s specification (see paragraph [0057] of the published application) to mean an extension of the working platform body 18 that is telescopically extendable from a lateral side of the platform body 18 to increase the width of the platform body.
7.	The claim term “silo” (as recited in claims 5, 13, and 18) is interpreted, in view of applicant’s specification (see paragraphs [0024] and [0057] of the published application) to 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

12.	Claims 1, 3, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al., CN-104763452-A (cited by applicant; hereinafter referred to as “Pu”) in view of Neilson et al., U.S. Patent No. 6,497,536 (“Neilson”).
The explanation that follows is made with reference to both the original Pu publication and the English language machine translation thereof that is attached to the present Office action (hereinafter referred to as “the Pu Translation”).
Pu discloses an auxiliary transportation and support system (see, e.g., support head car 2, transfer belt 4; Figs. 1-2) used after rapid excavation (see the Pu Translation [0048]), comprising: a crushing and transportation device, a roof bolt support device (bolt jacking rigs 26; Figs. 3-5) and a side bolt support device (rock bolt drilling rig 24), wherein the crushing and transportation device comprises a traveling mechanism (crawler type running mechanism 22), a transportation device (transport chute 31), a receiving hopper 21, and a crushing device 25, the traveling mechanism 22 is located at a bottom of the crushing and transportation device (see Fig. 3), a chassis (the frame/platform shown above the crawler mechanism 22 in Figs. 3 and 6 and on which the hopper 21 is positioned; see the Pu Translation [0052]-[0053]) is arranged above the traveling mechanism 22, the transportation device 31 is mounted on the chassis along a traveling direction of the traveling mechanism (see Fig. 3), the receiving hopper 21 is arranged at a head end of the transportation mechanism for receiving materials (see Figs. 3-4 and 6 and the Pu Translation [0076]), and the crushing device 25 is fixed on an outer side of the receiving hopper and located above a chute of the transportation device (see Fig. 3 and the Pu Translation [0019]: the crushing device is installed above the middle of the transport chute); 

the side bolt support device 24 comprises a stand column slide (one of the column slideways 23; Fig. 6) and a rib bolter (the rock bolt drilling rigs 24 constitute rib bolters since they drill bolt holes in the two sides of the roadway; see the Pu Translation [0055] and [0061]), the stand column slide 23 is fixed on a side face of the crushing device (the slides 23 are fixed on an upper side face of the crushing device 25; see Fig. 3), and the rib bolter is slidably coupled to the stand column slide (see the Pu Translation [0055]).
Pu does not disclose that the middle roof bolter (i.e., one of the inner of the six jacking rigs 26) is slidably coupled to an outer side of a fixed end of the horizontally telescopic arm, as recited.
In the same field of endeavor, Neilson discloses a bolting device having a roof bolter (e.g., one of the outer bolting rigs 140, 146; Fig. 15), a middle roof bolter (one of the inner bolting rigs. 142 144), and a horizontally telescopic arm (one of the cylinder rods 128; see Fig. 16 which shows the rods in their extended states).  The roof bolter (140, 146) is coupled to the movable stretching end of the arm 128.  Neilson further teaches providing the middle roof bolter (142, 146) slidably coupled to an outer side of a fixed end of the horizontally telescopic arm (i.e., to the outer side of fixed cylinders 112, 114, 116, 118).  Neilson discloses that the middle bolters 142, 144 can slide in the direction of the arrows 178 (see Fig. 11 and col. 12, lines 13-18); 
It would have been obvious to a person of ordinary skill in the art at the time the present invention was effectively filed, in view of the teaching in Neilson, to slidably couple the Pu middle roof bolter to an outer side of a fixed end of the horizontally telescopic arm, in order to provide the middle roof bolter with a greater range of movement and orientation.
With respect to claim 3, Pu further discloses a liftable working platform (lifting platform 27; see Fig. 6 and the Pu Translation [0056]).
With respect to claim 6, the Pu roof bolt support device (i.e., the bolt jacking rigs 26; Figs. 3-5) is mounted on the working platform (i.e., the lifting platform 27; see the Pu Translation [0056]: the six semi-automatic jacking rigs 26 are respectively installed at the front end of the first lifting platform 27 through their respective horizontal slideways).
With respect to claim 9, Pu discloses two side bolt support device stand column slides 23 on two sides of the crushing device and two rib bolters slidably coupled to the two stand column slides (see Fig. 6).

13.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pu and Neilson as applied to claim 1 above, and further in view of Arentzen et al., U.S. Patent No. 3,621,983 (“Arentzen”).
As discussed above, the combination of Pu and Neilson yields all of the limitations of claim 1.  Although Pu discloses a belt conveyor 4 arranged at a tail of the transportation device, neither Pu nor Neilson specifically discloses an expandable/retractable conveyor, as recited in claim 2.
In the same field of endeavor, Arentzen teaches the use of an expandable/retractable conveyor 10 (see, e.g., Figs. 1-2 and 6-10) to transport mined material from mining equipment 
It would have been obvious to a person of ordinary skill in the art at the time the present invention was effectively filed, in view of the teaching in Arentzen, to provide the conveyor of Pu as an expandable/retractable conveyor, in order to accommodate advancement of the face area by the mining equipment.

14.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pu and Neilson as applied to claim 3 above, and further in view of Liu et al., CN-104533286-A (“Liu”).
As discussed above, the combination of Pu and Neilson yields all of the limitations of claim 3.  Although the Pu working platform (lifting platform 27) includes a platform body that is coupled to the chassis by a lifting oil cylinder and a linkage mechanism (see the Pu Translation [0056]), Pu does not specifically disclose that the linkage mechanism is a four-bar linkage mechanism, as recited in claim 4.
In the same field of endeavor, Liu discloses an anchor drilling vehicle including a lifting working platform (lifting platform 14; Fig. 5) that is coupled to a main platform by lifting oil cylinders and a four-bar linkage mechanism 15.
It would have been obvious to a person of ordinary skill in the art at the time the present invention was effectively filed, in view of the teaching in Liu, to provide the Pu linkage mechanism as a four-bar linkage mechanism, in order to increase stability and maintain the lifting platform in a parallel configuration relative to the chassis.

15.	Claims 11, 16-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al., CN-104763452-A (cited by applicant; hereinafter referred to as “Pu”) in view of .
The explanation that follows is made with reference to both the original Pu publication and the English language machine translation thereof that is attached to the present Office action (hereinafter referred to as “the Pu Translation”).
Pu discloses an auxiliary transportation and support system (see, e.g., support head car 2, transfer belt 4; Figs. 1-2) used after rapid excavation (see the Pu Translation [0048]), comprising: a crushing and transportation device, a roof bolt support device (bolt jacking rigs 26; Figs. 3-5) and a side bolt support device (rock bolt drilling rig 24), wherein the crushing and transportation device comprises a traveling mechanism (crawler type running mechanism 22), a transportation device (transport chute 31), a receiving hopper 21, and a crushing device 25, the traveling mechanism 22 is located at a bottom of the crushing and transportation device (see Fig. 3), a chassis (the frame/platform shown above the crawler mechanism 22 in Figs. 3 and 6 and on which the hopper 21 is positioned; see the Pu Translation [0052]-[0053]) is arranged above the traveling mechanism 22, the transportation device 31 is mounted on the chassis along a traveling direction of the traveling mechanism (see Fig. 3), the receiving hopper 21 is arranged at a head end of the transportation mechanism for receiving materials (see Figs. 3-4 and 6 and the Pu Translation [0076]), and the crushing device 25 is fixed on an outer side of the receiving hopper and located above a chute of the transportation device (see Fig. 3 and the Pu Translation [0019]: the crushing device is installed above the middle of the transport chute); 
the roof bolt support device comprises a roof bolter (e.g., one of the outer of the six jacking rigs 26 shown in Fig. 6), a middle roof bolter (e.g., one of the inner of the six jacking rigs 26) and a horizontally telescopic arm (one of the left and right horizontal slideways shown supporting the jacking rigs 26 in Fig. 6; also see the Pu Translation [0056]), the horizontally telescopic arm is arranged at a head end of the chassis (Fig. 6) and perpendicular to the 
the side bolt support device 24 comprises a stand column slide (one of the column slideways 23; Fig. 6) and a rib bolter (the rock bolt drilling rigs 24 constitute rib bolters since they drill bolt holes in the two sides of the roadway; see the Pu Translation [0055] and [0061]), the stand column slide 23 is fixed on a side face of the crushing device (the slides 23 are fixed on an upper side face of the crushing device 25; see Fig. 3), and the rib bolter is slidably coupled to the stand column slide (see the Pu Translation [0055]).
wherein the receiving hopper 21 is configured to receive coal mine transported by a transportation chute of an excavating-anchoring machine (note the rapid excavation equipment 1 shown feeding the hopper 21 in Figs. 1-2; also, see the Pu Translation [0076]) so as to play a role of buffering an instantaneous large volume of coal generated when coal gangue is cut for the excavating-anchoring machine, a tail end of the receiving hopper 21 is provided with a coal blocking plate (see Fig. 6 where this blocking plate is shown just ahead of the column slideways 23), a discharge port at a rear end of the transportation device cooperates with a receiving port of a belt conveyor of the transportation device (i.e., at the location where material discharged by the chute 31 first contacts the belt conveyor 4; see, e.g., Figs. 1-2 where both the discharge chute and receiving port can be seen in an overlapping relationship).  
Pu does not disclose that the middle roof bolter (i.e., one of the inner of the six jacking rigs 26) is slidably coupled to an outer side of a fixed end of the horizontally telescopic arm, as recited.
In the same field of endeavor, Neilson discloses a bolting device having a roof bolter (e.g., one of the outer bolting rigs 140, 146; Fig. 15), a middle roof bolter (one of the inner bolting rigs. 142 144), and a horizontally telescopic arm (one of the cylinder rods 128; see Fig. 16 which shows the rods in their extended states).  The roof bolter (140, 146) is coupled to the 
It would have been obvious to a person of ordinary skill in the art at the time the present invention was effectively filed, in view of the teaching in Neilson, to slidably couple the Pu middle roof bolter to an outer side of a fixed end of the horizontally telescopic arm, in order to provide the middle roof bolter with a greater range of movement and orientation.
	Pu further does not specifically disclose a spray dust reducing device at the receiving hopper and at a tail end of the transportation device, as recited in claims 11 and 17.
In the same field of endeavor, Sugden discloses a mining machine having a cutter head assembly 12 and a conveyor 28 extending through the machine to carry mined material from a location adjacent the cutterhead to a rearward conveyor discharge for transfer to another conveyance mechanism (see Fig. 1).  In order to reduce airborne dust, Sugden teaches providing spray nozzles at “critical dust generation points”, specifically including at the cutterhead assembly 12 and at the conveyor discharge (col. 7, lines 11-13).
It would have been obvious to a person of ordinary skill in the art at the time the present invention was effectively filed, in view of the teaching in Sugden, to provide spray dust reducing devices at the Pu receiving hopper (i.e., the point where material transfers from the excavating machine to the transportation device of the auxiliary support vehicle) and at the tail end of the transportation device, in order to reduce airborne dust.
Further, with respect to independent claim 17, the Pu crushing and transportation device and side bolt support device are “configured to move back and forth along the traveling direction 
With respect to claims 16 and 21, Pu discloses one group of drilling mechanisms comprising two side bolt support device stand column slides 23 on two sides of the crushing device and two rib bolters slidably coupled to the two stand column slides (see Fig. 6).

16.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pu, Neilson, and Sugden as applied to claim 11 above, and further in view of Arentzen et al., U.S. Patent No. 3,621,983 (“Arentzen”).
As discussed above, the combination of Pu, Neilson, and Sugden yields all of the limitations of claim 11.  Although Pu discloses a belt conveyor 4 arranged at a tail of the transportation device, neither Pu, Neilson, nor Sugden specifically discloses an expandable/retractable conveyor, as recited in claim 12.
In the same field of endeavor, Arentzen teaches the use of an expandable/retractable conveyor 10 (see, e.g., Figs. 1-2 and 6-10) to transport mined material from mining equipment operating at or near a face area to a suitable downstream collecting apparatus (see col. 2, lines 20-33).
It would have been obvious to a person of ordinary skill in the art at the time the present invention was effectively filed, in view of the teaching in Arentzen, to provide the conveyor of Pu as an expandable/retractable conveyor, in order to accommodate advancement of the face area by the mining equipment.

Allowable Subject Matter
17.	Claims 5, 7-8, 13-15, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 7 and 19, none of the prior art of record, considered either individually or in proper combination, discloses or suggests a connecting plate provided with a horizontal sliding device that allows the middle roof bolter to move horizontally, in combination with the other recited limitations.
With respect to claims 8, 15, and 20, none of the prior art of record, considered either individually or in proper combination, discloses or suggests a telescopic assembly that is coupled to the chassis for driving the receiving hopper, crushing device, and side bolt support device to move along the traveling direction of the traveling mechanism, in combination with the other recited limitations.
With respect to claims 5, 13 and 18, none of the prior art of record, considered either individually or in proper combination, discloses or suggests two sides of a platform body separately provided with a telescopic pedal (i.e., an extension of the platform body that is telescopically extendable from a lateral side of the platform body to increase the width of the platform body).

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schlegl et al. and Spross et al. disclose mining machines with roof bolting devices.  Kegel discloses a mine loading machine with roof bolting devices.  Wernigg et al. and Gao (CN-.
 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                             
26 February 2022